Case 1:19-cr-02032-SMJ   ECF No. 210-3   filed 09/24/20   PageID.1627 Page 1 of 4




                                                                              DEFENDANT'S EXHIBIT


                                                                                    1002
Case 1:19-cr-02032-SMJ   ECF No. 210-3   filed 09/24/20   PageID.1628 Page 2 of 4




                                                                              DEFENDANT'S EXHIBIT


                                                                                1002-2
Case 1:19-cr-02032-SMJ   ECF No. 210-3   filed 09/24/20   PageID.1629 Page 3 of 4




                                                                              DEFENDANT'S EXHIBIT


                                                                                1002-3
Case 1:19-cr-02032-SMJ   ECF No. 210-3   filed 09/24/20   PageID.1630 Page 4 of 4




                                                                              DEFENDANT'S EXHIBIT


                                                                                1002-4
